DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,867,631 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 2 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 2, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“wherein the management information acquirer acquires first management information and second management information that store first playback control information and second playback control information, respectively, 
the first playback control information, specifying that i) a video stream of a high-luminance range which is a broader luminance range than a standard-luminance range and ii) a subtitle stream of the high-luminance range are to be played in combination, is stored in the first management information, 
the second playback control information, specifying that i) a video stream of the standard-luminance range and ii) a subtitle stream of the standard-luminance range are to be played in combination, is stored in the second management information,
the video player acquires and plays the video stream of the high-luminance range and the subtitle stream of the high-luminance range based on the first playback control information in a case of playing the content as the high-luminance range, 
the video player acquires and plays the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range based on the second playback control information in a case of playing the content as the standard-luminance range, 
the first playback control information further specifies that a first audio stream is to be played in combination with the video stream of the high-luminance range and the subtitle stream of the high-luminance range, and 
the second playback control information further specifies that a second audio stream is to be played in combination with the video stream of the standard-luminance range and the subtitle stream of the standard-luminance range.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484